          Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 1 of 21 PageID# 1
AO 106(Rev.04/10) Applicaiion for a Search Warrant



                                     United States District Court
                                                                    for the
                                                         Eastern District of Virginia

             In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                            Case No5                      CLERK. U.S. DISTRICT COURT
                                                                                                                         RICHMOND, VA
  Information Related to 14 Google Accounts Listed in
Attachment A Associated with Troy George Skinner That
   is Located in Premises Controlled by Google, Inc.                                  3:i<^SU)^3^ (See cdiachn^nj-f^j
                                           APPLICATION FOR A SEARCH WARRANT

          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A, fully incorporated by reference herein;

located in the            Northern               District of             California             , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, fully incorporated by reference herein.

          The basis for the search under Fed. R. Crim. P. 4t(c) is (check one or more):
                sT evidence of a crime;
                isT contraband, fruits of crime, or other items illegally possessed;
                 □ property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

             Code Section                                                        Offense Description
        18 U.S.C. § 2251(a); 2252(A)              Production of Child Pornography; Distribution or Receipt of Child Pornography
        18 U.S.C. § 2422(b)                       Coercion and Enticement
        18 U.S.C. § 1201(a) & (d)                 Kidnapping and Attempted Kidnapping
          The application is based on these facts;
        See attached Affidavit, fully incorporated by reference herein.

          □ Continued on the attached sheet.
           □ Delayed notice of                   days (give exact ending date if more than 30 days:                        ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set fort           n the attached sheet.



                                                                                                Appiicant's flg/Ri/w

                                                                                        Anthony Tuggle, Special Agenj, FBI
                                                                                                Printed name anJtii.

Sworn to before me and signed in my presence.
                                                                                         David J. Novak
                                                                                         United States Magistrate Judge
Date:            08/01/2019
                                                                                                  Judge's signature

City and state: Richmond, Virginia                                             David J. Novak, United States Magistrate Judge
                                                                                                Printed name and title
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 2 of 21 PageID# 2
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 3 of 21 PageID# 3
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 4 of 21 PageID# 4
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 5 of 21 PageID# 5
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 6 of 21 PageID# 6
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 7 of 21 PageID# 7
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 8 of 21 PageID# 8
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 9 of 21 PageID# 9
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 10 of 21 PageID# 10
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 11 of 21 PageID# 11
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 12 of 21 PageID# 12
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 13 of 21 PageID# 13
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 14 of 21 PageID# 14
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 15 of 21 PageID# 15
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 16 of 21 PageID# 16
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 17 of 21 PageID# 17
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 18 of 21 PageID# 18
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 19 of 21 PageID# 19
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 20 of 21 PageID# 20
Case 3:19-sw-00226-DJN Document 1 Filed 08/01/19 Page 21 of 21 PageID# 21
